Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Amended claim 5 recites “The thermally conductive composition according to any one of Claims 1 to 4 Claim 1 wherein…” It is unclear whether the claim is a multiple dependent claim depending on claims 1 to 4, or a simple dependent claim depending on claim 1. The examiner recommends that applicant delete “any one of Claims 1 to 4”, similarly to the amendments made in other dependent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (U.S. Pat. No. 8,912,132).
In Example 2 (column 9 line 35 through column 10 line 18) Kato discloses a thermally conductive grease composition comprising 20 parts by weight of a methylphenylpolysiloxane (methyl phenyl silicone, as recited in claim 1), 5500 parts by weight of spherical aluminum oxides, and 350 parts by weight of dimethylpolysiloxanes, 15 parts by weight of silica, and 10 parts by weight of methyltrimethoxysiloxane. Polysiloxanes have a density of about 1 g/cm3, aluminum oxide has a density of about 3.95 g/cm3, silica has a density of about 2.7 g/cm3, and methoxytrimethoxysiloxane has a density of about 0.955 g/cm3. Based on these densities, the composition of Kato comprises about 1.1% by volume of the methylphenylpolysiloxane, within the range recited in claim 2, and about 78.3% by volume of the spherical aluminum oxides, within the range recited for the thermally conductive filler of claim 1. The composition of Example 2 Kato contains  3400 parts by weight of a spherical aluminum oxide powder having an average particle size of 50 µm, 1500 parts by weight of a spherical aluminum oxide powder having an average particle size of 3 µm, 600 parts by weight of a spherical aluminum oxide powder having an average particle size of 0.4 µm, leading to an overall average particle size of about 31.8 µm [(3400*50+1500*3+600*0.4)/(3400+1500+600)], within the range recited in claim 1. 
Aluminum oxide meets the limitations of the metal oxide thermally conductive filler of claim 6, as well as the aluminum oxide thermally conductive filler of claim 7. The dimethylpolysiloxane of Example 2 of Kato having a pair of terminal vinyl groups is an addition reaction curable silicone, as recited in claim 8. 
Kato does not specifically disclose the proportion by volume of aluminum oxide having a particle size of 40 µm or greater, as recited in claim 1, the proportion by volume of aluminum oxide having a particle size of less than 5 µm, as recited in claim 4, and the combination of the proportions, as recited in claim 5. 
In example 2 of Kato, about 62% by weight of the aluminum oxide powder has an average particle size of 50 µm, and about 38% by weight has an average particle size of average particle size of 3 µm or 0.4 µm. In column 4 lines 3-15 Kato discloses more broadly that the aluminum oxide comprises 40 to 80% by weight of a powder having an average particle diameter ranging from 15 to 55 µm, 5 to 45% by weight of a powder having an average particle diameter ranging from 2 to 10 µm, and 5 to 25% of a powder having an average particle diameter or 1 µm or less. Based on these ranges and the example of Kato, it is apparent that the aluminum oxide powder of Kato will have proportions of aluminum oxide having a particle size of 40 µm or greater, and particle size of less than 5 µm in ranges at least overlapping the ranges recited in claims 1 and 4-5. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” In light of the above, claims 1-2 and 4-8 are therefore rendered obvious by Kato.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Shin-Etsu (Shin-Etsu Silicone Fluid Brochure, March 2017, retrieved from the internet at < http://web.archive.org/web/20170722055750/http://www.shinetsusilicone-global.com/catalog/pdf/fluid_e.pdf> on June 9, 2022>.
The discussion of Kato in paragraph 7 above is incorporated here by reference. Kato discloses a thermally conductive composition meeting the limitations of claim 1 and comprising a methyl phenyl silicone. The composition is used to provide heat dissipation from the equipment to which it is applied. In column 14 lines 14-23 Kato discloses that the composition can be used in conjunction with equipment which operates under high temperature conditions. Kato does not disclose the refractive index of the methyl phenyl silicone.
Shin-Etsu was published March 2017 (see the bottom of the last page) and therefore qualifies as prior art. On pages 5 and 8-9 Shin-Etsu discloses a methylphenyl silicone fluid KF-54, which has excellent heat resistance properties, and can be used at temperatures of up to 250° C, or 300° C for short durations. In the table on page 12, Shin-Etsu discloses that KF-54 has a refractive index of 1.505, within the range recited in claim 3. The use of the KF-54 methylphenyl silicone of Shin-Etsu as the methylphenyl silicone in the composition of Kato therefore meets the limitations of claim 3, and would have been obvious to one of ordinary skill in the art since Shin-Etsu teaches that the KF-54 is useful under high-temperature conditions.
Additionally, on pages 5 and 8 Shin-Etsu discloses a methylphenyl silicone fluid KF-50, which has fewer phenyl groups than KF-54, and is useful under low-temperature conditions. On page 12 Shin-Etsu discloses that KF-50 has a refractive index of 1.427. Since the data of Shin-Etsu indicates that methylphenyl silicones containing more phenyl groups and useful for higher-temperature applications, such as the applications of Kato, have a higher refractive index, it would have been broadly obvious to one of ordinary skill in the art to select a methylphenyl silicone having a refractive index of at least 1.427, as recited in claim 3, for the methyl phenyl silicone of Kato. 

Claims 1 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukui (U.S. PG Pub. No. 2008/0085966).
In paragraphs 7-8 Fukui discloses a silicone composition comprising organopolysiloxanes and a thermally conductive filler. In paragraph 41 Fukui discloses that the organopolysiloxane can be methylphenylpolysiloxane (methyl phenyl silicone), as recited in claim 1, capped at both ends with dimethylvinylsiloxy groups, leading to a addition-reaction curable silicone as recited in claim 8. In paragraph 45 Fukui discloses that the thermally conductive filler has an average particle size of 0.1 to 100 µm, encompassing the range recited in claim 1. In paragraph 45 Fukui discloses that the thermally conductive filler is particularly preferably present in the composition in an amount of 80 to 90% by volume, within the range recited in claim 1. In paragraph 45 Fukui discloses that the thermally conductive filler can be various types recited in claim 6, including aluminum oxide and aluminum nitride, as recited in claim 7. In the examples and paragraph 86 Fukui discloses curing (cross-linking) the composition and molding the resulting silicone rubber into a sheet, meeting the limitations of claims 9-10. In Tables 2 and 4 (Practical Examples 4 and 7) Fukui discloses that the product can have a thermal conductivity of greater than 4.5 W/m·K, within the range recited in claim 11. The differences between Fukui and the currently presented claims are:
i) Fukui does not specifically disclose he proportion by volume of aluminum oxide having a particle size of 40 µm or greater, as recited in claim 1, the proportion by volume of aluminum oxide having a particle size of less than 5 µm, as recited in claim 4, and the combination of the proportions, as recited in claim 5. 
ii) Fukui does not specifically disclose the E hardness of the molded article prepared from the silicone composition. This relates to claim 12. 
With respect to i), in paragraph 45 Fukui discloses that the thermally conductive filler can be a mixture of 30 to 90% by weight of an alumina powder having an average particle size of greater than 5 µm to 50 µm, and 10 to 70% by weight of an alumina powder having an average particle size of 0.1 to 5 µm. Since the percentages by weight of the two thermally conductive filler components should not substantially differ when they are the same compound, and the concentration ranges and size ranges both overlap the ranges recited in claims 1 and 4, the thermally conductive filler of Fukui will have proportions of aluminum oxide having a particle size of 40 µm or greater, and particle size of less than 5 µm in ranges at least overlapping the ranges recited in claims 1 and 4, where the total of the two proportions will at least overlap the range recited in claim 5. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” In light of the above, claims 1 and 4-11 are therefore rendered obvious by Fukui.
With respect to ii), Fukui discloses in paragraph 71 that there are no restrictions on the form of the cured product, and that it can be a low-hardness rubber or a high-hardness rubber. It is therefore the examiner’s position that it would have been within the scope of ordinary skill in the art to optimize the hardness of the product of Fukui to have an E hardness meeting the limitations of claim 12.  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Additionally, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Claim 12 is therefore also rendered obvious by Fukui.
In light of the above, claims 1 and 4-12 are obvious in light of Fukui.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fukui in view of Shin-Etsu (Shin-Etsu Silicone Fluid Brochure, March 2017, retrieved from the internet at < http://web.archive.org/web/20170722055750/http://www.shinetsusilicone-global.com/catalog/pdf/fluid_e.pdf> on June 9, 2022>.
The discussion of Fukui in paragraph 9 above is incorporated here by reference. Fukui discloses a thermally conductive composition meeting the limitations of claim 1 and comprising a methyl phenyl silicone. In paragraph 113 Fukui discloses that the composition is used to provide heat dissipation (“used as a heat-radiating agent”) from the equipment to which it is applied. Fukui does not disclose the refractive index of the methyl phenyl silicone.
Shin-Etsu was published March 2017 (see the bottom of the last page) and therefore qualifies as prior art. On pages 5 and 8-9 Shin-Etsu discloses a methylphenyl silicone fluid KF-54, which has excellent heat resistance properties, and can be used at temperatures of up to 250° C, or 300° C for short durations. In the table on page 12, Shin-Etsu discloses that KF-54 has a refractive index of 1.505, within the range recited in claim 3. The use of the KF-54 methylphenyl silicone of Shin-Etsu as the methylphenyl silicone in the composition of Fukui therefore meets the limitations of claim 3, and would have been obvious to one of ordinary skill in the art since Shin-Etsu teaches that the KF-54 is useful under high-temperature conditions.
Additionally, on pages 5 and 8 Shin-Etsu discloses a methylphenyl silicone fluid KF-50, which has fewer phenyl groups than KF-54, and is useful under low-temperature conditions. On page 12 Shin-Etsu discloses that KF-50 has a refractive index of 1.427. Since the data of Shin-Etsu indicates that methylphenyl silicones containing more phenyl groups and useful for higher-temperature applications, such as the applications of Fukui, have a higher refractive index, it would have been broadly obvious to one of ordinary skill in the art to select a methylphenyl silicone having a refractive index of at least 1.427, as recited in claim 3, for the methyl phenyl silicone of Fukui.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fukui in view of Ota (U.S. PG Pub. No. 2020/0270499).
The discussion of Fukui in paragraph 9 above is incorporated here by reference. Fukui discloses a thermally conductive silicone-based molded body meeting the limitations of claim 9, and useful for heat dissipation. As discussed above, Fukui discloses that the molded body can be a rubber having low hardness or high hardness, but does not disclose specific suitable hardness values.
Ota, in paragraphs 12-18, discloses a thermally conductive curable silicone gel composition comprising organopolysiloxane and a thermally conductive filler, as in the composition of Fukui, and in paragraphs 140-144 Ota discloses a heat dissipating structure comprising the silicone gel or a cured product thereof. In paragraph 137 Ota discloses that the cured product preferably has an E hardness of 2 to 70, encompassing the range recited in claim 12. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” Preparing the thermally conductive molded body of Fukui to have the E hardness taught by Ota meets the limitations of claim 12.
It would have been obvious to one of ordinary skill in the art to prepare the thermally conductive molded body of Fukui to have the E hardness taught by Ota, since Ota teaches in paragraph 137 that hardnesses outside these ranges lead to undesirable properties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771